        Case 1:19-cr-00373-PGG Document 337 Filed 07/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                                ORDER

MICHAEL AVENATTI,                                           (S1) 19 Cr. 373 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of the Defendant will take place on Thursday, July 9, 2021 at 1:00

p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

              The press and public may obtain access to the sentencing by telephone by dialing

888-363-4749 to participate, and entering the access code 6212642.

Dated: New York, New York
       July 6, 2021
